DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Information Disclosure Statement

	2.	The Information disclosure Statement(s) filed 10/04/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 21:  The claims recite the following limitation which appears to be either missing a comma or missing a semi-colon between the words “carrier” and “notify.” See limitation below:

“based at least in part on an analysis performed across the insurance related data collected from the plurality of carriers, identify a pattern that is present in both a first set of insurance related data belonging to a first carrier and a second set of insurance related data belonging to a second carrier notify first and second users associated with the first and second carriers, respectively, of the identified pattern;”
The remaining claims are rejected due to dependency to claims 1 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s)  1 to illustrate, the limitations of  collect insurance related data from a plurality of carriers, wherein the collecting comprises initiating communication with an on-premise installation associated with a carrier; access a data store including the insurance related data collected from the plurality of carriers; based at least in part on an analysis performed across the insurance related data collected from the plurality of carriers, identify a pattern that is present in both a first set of insurance related data belonging to a first carrier and a second set of insurance related data belonging to a second carrier notify first and second users associated with the first and second carriers, respectively, of the identified pattern; and in response to receiving an indication of consent by the first and second carriers to collaborate, generate an investigatory data pool according to a collaboration configuration, wherein the investigatory data pool comprises information consented to be shared by the first carrier and the second carrier; and a memory coupled to the processor and configured to provide the processor with instructions., as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular,  fundamental economic practices (in particular insurance), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for insurance carriers that are competitors to collaborate with each other on common issues such as fraud detection, without compromising the carriers' need to protect proprietary information from competitors, which is a fundamental economic practice (insurance). The mere nominal recitation of a generic processor and a memory coupled to the processor and configured to provide the processor with instructions do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— processor and a memory coupled to the processor and configured to provide the processor with instructions.  The processor and a memory coupled to the processor and configured to provide the processor with instructions are recited at a high-level or generality (i.e., as a generic processor performing a generic computer functions of collect insurance related data from plurality of carriers, accessing a data store, identify a pattern that is present in both a first set of insurance related data belonging to a first carrier and a second set of data belonging to a second carrier, notify first and second users associated with carriers of identified pattern, receive an indication of consent by first and second carriers to collaborate, generate an investigatory data pool according to collaboration configuration) such that they amount to no more generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and a memory coupled to the processor and configured to provide the processor with instructions, amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
Claims 11-20 only recite method steps with no recitation of computer technology.
Claim 21 is a product claim to a computer readable storage medium comprising computer instructions which is recited at a very high level of generality and therefore is directed to an abstract idea, and generally links the judicial exception to a particular technological environment which does not integrate the judicial exception to a practical application nor does the claim amount to significantly more than the abstract idea as in claim 1.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.    Dependent claims 2-10, 12-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-21 is/are ineligible.	
	Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-11, 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 20 of U.S. Patent No. 10,726,489. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims speak to collecting insurance related data from a plurality of carriers, accessing a data store including the insurance related data collected, identifying a pattern present in a first and second set of insurance related data, notifying users associated with the first and second carriers of identified patterns, receiving an indication of consent from carriers to collaborate , generate a set of data to be shared according to collaboration, assigning a score indicating strength of pattern, and validating of pattern.
Regarding claims 1, 5-10, the language in this claim can be found within claim 1  of U.S. Patent 10,726,489.  Claim 1 of U.S. Patent 10,726,489 teaches limitations omitted from claims 1, 5-10 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired.  See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
	Regarding claims 11, 15-20 the language in this claim can be found within claims 11 of U.S. Patent 10,726,489. Claim 11 of U.S. Patent 10,726,489 teaches limitations omitted from claims 11, 15-20 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired.  See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).

Regarding claim 21, the language in this claim can be found within claim 20 of U.S. Patent 10,726,489. Claim 20 of U.S. Patent 10,726,489 teaches limitations omitted from claim 21 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired.  See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
Claims 1, 5-11, 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-15, 18-20 of U.S. Patent No. 11,170,449. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims speak to collecting insurance related data from a plurality of carriers, accessing a data store including the insurance related data collected, identifying a pattern present in a first and second set of insurance related data, notifying users associated with the first and second carriers of identified patterns, receiving an indication of consent from carriers to collaborate , generate a set of data to be shared according to collaboration, assigning a score indicating strength of pattern, and validating of pattern.
Regarding claims 1, 5-10, the language in this claim can be found within claims 1-5, 8-10  of U.S. Patent 11,170,449.  Claims 1-5, 8-10 of U.S. Patent 11,170,449 teaches limitations omitted from claims 1, 5-10 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired.  See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
	Regarding claims 11, 15-20, the language in this claim can be found within claims 11-15, 18-19 of U.S. Patent 11,170,449. Claims 11-15, 18-19 of U.S. Patent 11,170,449 teaches limitations omitted from claims 11, 15-20 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired.  See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).

Regarding claim 21, the language in this claim can be found within claim 20 of U.S. Patent 11,170,449. Claim 20 of U.S. Patent 11,170,449 teaches limitations omitted from claim 21 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired.  See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
	Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-7, 11-17, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smolen et al. US 2007/0233688.
Re-claim 1:  Smolen disclose:
collect insurance related data from a plurality of carriers, wherein the collecting 5comprises initiating communication with an on-premise installation associated with a carrier (receiving data associated with a plurality of cases for each entity-¶¶[0008-0009], insurance data-[0220] also [0003-0004]) ; 
access a data store including the insurance related data collected from the plurality of carriers (database for storing information-¶[0008]); 
based at least in part on an analysis performed across the insurance related data 10collected from the plurality of carriers, identify a pattern that is present in both a first set of insurance related data belonging to a first carrier and a second set of insurance related data belonging to a second carrier (identify risky patterns of behavior associated with clients of  insurance companies-¶[0004], determining various patterns-¶[0162], [0175], [0219]);
 notify first and second users associated with the first and second carriers, respectively, of the identified pattern (administrators notified of suspicious activity-[0219]); 
and in response to receiving an indication of consent by the first and second carriers to iscollaborate (entity A and entity B agree to collaborate-[0011], [0063]), 
generate an investigatory data pool according to a collaboration configuration (upload data into hot folder per entity-[0015], , wherein the investigatory data pool comprises information consented to be shared by the first carrier and the second carrier (sharing fraud investigative information or cases [0002], [0088], hot folder/hot sheets –¶¶[0009], [0012], [0088]);
and a memory coupled to the processor and configured to provide the processor with instructions (computing system storing software in memory to execute functions-[0014]).  
Re-claim 2: 20 Smolen disclose wherein the information consented to be shared by the first carrier and the second carrier is stored in the data store, and wherein the information consented to be shared by the first and the second carrier is copied from the data store to the investigatory data pool (upload cases to hot folder [0015]; database [0008]).
Re-claim 3: Smolen disclose wherein the information consented to be shared by the first carrier and the second carrier is stored in the data store, and wherein the investigatory data pool comprises references to the information consented to be shared by the first carrier and the second carrier. (Smolen discloses first and second entities, sharing of information, database and investigatory pool as above and further deciding which information to be shared ¶[0016]).
Re-claim 4: Smolen disclose wherein the investigatory data pool is associated with a case object (functions including receiving cases from existing case tracking systems.-[0015]).
Re-claim 5: Smolen disclose wherein notifying the first and second users includes making requests to the first and second users to share data pertaining to the pattern.¶[0011-0012].
Re-claim 6: Smolen disclose wherein the first user is presented, via an interface, data in the first set of insurance related data belonging to the first carrier that is relevant to the identified pattern. (Collaboration interface)-¶[0203]).
Re-claim 7. Smolen disclose wherein the processor is further configured to receive a selection of at least some of the presented data, the selection comprising an indication of data that is sharable, and wherein the data indicated to be sharable is included in the investigatory data pool. (Request for hot sheet-¶[0206]).
Claims 11-17, 21 have similar limitations found in claims 1-7 above, and therefore are rejected by the same art and rationale.

Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolen et al. (US 2007/0233688) in view of Pollard et al. (US 2012/0173289).
Re-claims 8 and 18:  Smolen fail to disclose wherein the pattern is assigned a score indicating strength of pattern.  Pollard however, teach the pattern is assigned a score based on type of pattern-see [0029].   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smolen to include  scoring a patterns taught by Pollard in order to identify targeted information regarding patterns in insurance claims.
	
10.	Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolen et al. (US 2007/0233688) in view of Mikurak (US 2012/0089410).
	Re-claims 10 and 20:  Smolen fail to disclose pattern validation. Mikurak however, teaches pattern validation in ¶[0636].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smolen to include pattern validation as taught by Mikurak in order to allow an analyst to express a piece of knowledge, validate or validate that knowledge, and obtain the reasons for the validation or invalidation (Mikurak, ¶[0636]).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694